Order entered April 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01574-CV

                IN THE INTEREST OF D.C, ET AL, MINOR CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-0462X

                                           ORDER
       We GRANT appellant’s April 15, 2013 unopposed second motion for an extension of

time to file a brief. Appellant shall file her brief on or before May 21, 2013. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE